DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered. Claims 1, 4-6, 8, 14, 16, and 18 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 19, 2022 have been considered but they are not fully persuasive.
The previously pending rejections under 35 U.S.C. § 112(b) are withdrawn in response to Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, claims 1-7 have been amended to more clearly recite the concepts that caused the rejection of claims 8-20 under 35 U.S.C. § 101 to be withdrawn in the last Office action. The rejection under 35 U.S.C. § 101 is withdrawn.
	Regarding the rejections under 35 U.S.C. § 102, Applicant submits that “[t]here is no disclosure in Blue directed to assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task.” (Page 10 of Applicant’s response) Applicant argues the claims as currently amended. The Examiner has modified the art rejection to address the argued limitations.
	Regarding the rejection under 35 U.S.C. § 103, Applicant argues that “indicating dependency of a task from another task has nothing to do with using a subtask to generate another task as a parent task.” (Page 12 of Applicant’s response) The Examiner interprets the relevant claim limitations as simply identifying a relationship between two tasks, including a relationship in which one task happens to be identified as a subtask/child of another task. The Examiner has modified the art rejection to address the argued limitations.
Claim Objections
Claims 1-7 are objected to because of the following informalities: In independent claim 1, in the limitation beginning with “generating a second item of the plurality of items,” it seems that “at last a part of” should instead say “at least a part of.” The dependent claims inherit this objection. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US 2019/0130227) in view of Sridhara et al. (US 2020/0342369) in view of Bigelow et al. (US 2009/0234721) in view of Pope et al. (US 2012/0116835).
[Claim 1]	Blue discloses a system comprising:
at least one processor (¶¶ 20-22); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (¶¶ 20-22), the set of operations comprising:
performing a machine-based optical character recognition process to extract text input data and determine position information for the extracted text (¶¶ 34-40, 45-47, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR. The position of certain information to determine task characteristics, including to whom a task is assigned, under which category a task falls, and the status of a task);
extracting contextual information from input data associated with a plurality of items (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); 
based on the extracted contextual information and the position information, analyzing the input data and identifying at least one item of the plurality of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
identifying a user associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
performing one or more machine-based natural language processing techniques on the input data (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task);
	based on a result of the one or more natural language processing techniques and the identified user associated with the contextual information, determining an object associated with the item of the plurality of items (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task; ¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; An object may be any correlation or correlated information related to an item of a plurality of items, such as an assignment of a user(s) to a particular task or an identified association between any identified aspect of the input data and other information); and
		associating the item of the plurality of items with the object (¶ 37 – Natural language processing is used to convert characters to words as part of the OCR function of the note identification program. The output is correlated to tasks and relevant information for each task; ¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; An object may be any correlation or correlated information related to an item of a plurality of items, such as an assignment of a user(s) to a particular task or an identified association between any identified aspect of the input data and other information).
Blue does not explicitly disclose:
generating a first item of the plurality of items as a first task based on the position information and the extracted contextual information;
generating a second item of the plurality of items as a second task based on the contextual information extracted from at least a part of the input data that is specific to the second task;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). While Sridhara does not explicitly disclose that dependent tasks may specifically be subtasks of another task, Bigelow establishes a collaborative on-line meeting space in which virtual sticky notes may be used to create meeting input (Bigelow: ¶ 10) and “[w]hen a note 190 is stuck at the top or bottom of another note 192 the parent-child relationship is established. The top note 190 becomes the parent and the bottom note 192 becomes the child.” (Bigelow: ¶ 72) In other words, Bigelow recognizes that the arrangement of sticky notes may be used to convey parent-child relationships. While Bigelow does not explicitly disclose that the parent-child relationships are specific to tasks, Pope explains how a task board may be used to define tasks, including parent tasks and child tasks (e.g., subtasks of a task), and a project hierarchy of tasks may be affected by moving a task from one location to another on the board (Pope: fig. 2; ¶ 38). Collectively, the prior art shows that visually hierarchical arrangements of information, including tasks, may be used to convey relationships among the various tasks, including a parent-child relationship among tasks/subtasks. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating a first item of the plurality of items as a first task based on the position information and the extracted contextual information;
generating a second item of the plurality of items as a second task based on the contextual information extracted from at least a part of the input data that is specific to the second task;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44), including information specific to areas of project management and corresponding task (including task/parent and subtask/child) management.
[Claim 2]	Blue discloses wherein the input data is an image depicting a plurality of tasks and subtasks (¶¶ 34-39 – Images of sticky notes and handwritten text, including information related to tasks, are captured; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category), and the set of operations further comprises:
extracting a task depicted in the image (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
determining a characteristic from contextual information associated with the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
identifying the user based on the characteristic (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 3]	Blue discloses wherein the set of operations further comprises: 
causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
[Claim 4]	Blue discloses wherein the input data includes captured data (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR), and wherein the set of operations further comprises:
extracting contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks);
based on the extracted contextual information from the captured data, identifying the at least one item of the plurality of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the at least one item to the user based on the extracted contextual data from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
While Blue has audio and video processing capabilities (Blue: ¶ 30), Blue does not explicitly disclose that the captured data (i.e., the type of data specifically captured in the claim) is audio data. Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). Audio recordings of a team of people brainstorming during a design session (as disclosed in ¶ 20 of Sridhara) are examples of voice memos. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue such that the captured data is audio data in order to facilitate the gathering of more comprehensive information that would yield additional insight into task prioritization and assignment and in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 5]	Blue discloses wherein the plurality of items includes one or more tasks assigned to a user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 6]	While Blue has audio and video processing capabilities (Blue: ¶ 30), Blue does not explicitly disclose that the plurality of items includes a plurality of voice memos. Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). Audio recordings of a team of people brainstorming during a design session (as disclosed in ¶ 20 of Sridhara) are examples of voice memos. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue wherein the plurality of items includes a plurality of voice memos in order to facilitate the gathering of more comprehensive information that would yield additional insight into task prioritization and assignment and in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 7]	Blue discloses wherein the set of operations further comprises:
acquiring an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
determining if the acquired image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
extracting one or more tasks for the user based on the acquired image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; ¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR).
[Claim 8]	Blue discloses a method for extracting a task from an image, the method comprising:
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category); 
performing a machine-based optical character recognition process to extract text from the image and determine position information for the extracted text (¶¶ 34-40, 45-47, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR. The position of certain information to determine task characteristics, including to whom a task is assigned, under which category a task falls, and the status of a task);
extracting contextual information from the image, the contextual information being associated with the extracted task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); and
identifying a user associated with the contextual information and the first task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks); and
assigning the user to the first task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
Blue does not explicitly disclose:
generating a first task based on a position of a first portion of the extracted text and the contextual information extracted from the image;
generating a second task based on the contextual information extracted from the image that is specific to the second task;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). While Sridhara does not explicitly disclose that dependent tasks may specifically be subtasks of another task, Bigelow establishes a collaborative on-line meeting space in which virtual sticky notes may be used to create meeting input (Bigelow: ¶ 10) and “[w]hen a note 190 is stuck at the top or bottom of another note 192 the parent-child relationship is established. The top note 190 becomes the parent and the bottom note 192 becomes the child.” (Bigelow: ¶ 72) In other words, Bigelow recognizes that the arrangement of sticky notes may be used to convey parent-child relationships. While Bigelow does not explicitly disclose that the parent-child relationships are specific to tasks, Pope explains how a task board may be used to define tasks, including parent tasks and child tasks (e.g., subtasks of a task), and a project hierarchy of tasks may be affected by moving a task from one location to another on the board (Pope: fig. 2; ¶ 38). Collectively, the prior art shows that visually hierarchical arrangements of information, including tasks, may be used to convey relationships among the various tasks, including a parent-child relationship among tasks/subtasks. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating a first task based on a position of a first portion of the extracted text and the contextual information extracted from the image;
generating a second task based on the contextual information extracted from the image that is specific to the second task;
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44), including information specific to areas of project management and corresponding task (including task/parent and subtask/child) management.
[Claim 9]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
Regarding the display of a plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task), while Blue does not explicitly display tasks and subtasks with the defined relationship, Sridhara presents a business process model (which includes the task dependency information) to a user (Sridhara: ¶¶ 38-39) and a computer system display is used to enable a user to interact with the computer system (Sridhara: ¶ 49). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to display at a user interface the plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task) in order to allow a user to more easily and readily view and evaluate a business process, including the relationships among various tasks and subtasks.
[Claim 10]	Blue discloses:
	receiving, at the processing device, captured data (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks);
based on the extracted contextual information from the captured data, identifying the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the task to the user based on the extracted contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
While Blue has audio and video processing capabilities (Blue: ¶ 30), Blue does not explicitly disclose that the captured data (i.e., the type of data specifically captured in the claim) is audio data. Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). Audio recordings of a team of people brainstorming during a design session (as disclosed in ¶ 20 of Sridhara) are examples of voice memos. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue such that the captured data is audio data in order to facilitate the gathering of more comprehensive information that would yield additional insight into task prioritization and assignment and in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 11]	Blue discloses wherein the contextual information includes text positioning information relative to other text (¶¶ 34-40, 45-47, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR. The position of certain information to determine task characteristics, including to whom a task is assigned, under which category a task falls, and the status of a task).
[Claim 12]	Blue discloses wherein the image is an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks), the method further comprising:
extracting a plurality of tasks for the user based on the received image (¶¶ 34-39).
[Claim 13]	Blue discloses extracting text from the image, the text having been made accessible via an optical character recognition process (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR); and
obtaining text positioning information from the image (¶¶ 34, 36).
[Claim 14]	Blue discloses a method for extracting task information from an image, the method comprising: 
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category);
performing a machine-based optical character recognition process to extract text from the image and determine text positioning information for the extracted text (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from at least one of the image and the extracted text, the contextual information including text positioning information from the image for a first portion of the text extracted from the image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks);
Blue does not explicitly disclose:
generating a first task based on the first position of the text extracted from the image and the text positioning information for the first portion of the text;
generating a second task based on the contextual information extracted from the image that is specific to the second task; and
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures, as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). While Sridhara does not explicitly disclose that dependent tasks may specifically be subtasks of another task, Bigelow establishes a collaborative on-line meeting space in which virtual sticky notes may be used to create meeting input (Bigelow: ¶ 10) and “[w]hen a note 190 is stuck at the top or bottom of another note 192 the parent-child relationship is established. The top note 190 becomes the parent and the bottom note 192 becomes the child.” (Bigelow: ¶ 72) In other words, Bigelow recognizes that the arrangement of sticky notes may be used to convey parent-child relationships. While Bigelow does not explicitly disclose that the parent-child relationships are specific to tasks, Pope explains how a task board may be used to define tasks, including parent tasks and child tasks (e.g., subtasks of a task), and a project hierarchy of tasks may be affected by moving a task from one location to another on the board (Pope: fig. 2; ¶ 38). Collectively, the prior art shows that visually hierarchical arrangements of information, including tasks, may be used to convey relationships among the various tasks, including a parent-child relationship among tasks/subtasks. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating a first task based on the first position of the text extracted from the image and the text positioning information for the first portion of the text;
generating a second task based on the contextual information extracted from the image that is specific to the second task; and
assigning a relationship between the first task and the second task to at least one of the first task and the second task, wherein the relationship indicates that the first task is a subtask of the second task, and the subtask of the second task is at least one of a step of the second task or a portion of the second task
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44), including information specific to areas of project management and corresponding task (including task/parent and subtask/child) management.
[Claim 15]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
Regarding the display of a plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task), while Blue does not explicitly display tasks and subtasks with the defined relationship, Sridhara presents a business process model (which includes the task dependency information) to a user (Sridhara: ¶¶ 38-39) and a computer system display is used to enable a user to interact with the computer system (Sridhara: ¶ 49). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to display at a user interface the plurality of tasks and subtasks in the context of the independent claim (i.e., wherein the relationship [between the first task and the second task] indicates that the second task is at least one of dependent on the first task or a subtask of the first task) in order to allow a user to more easily and readily view and evaluate a business process, including the relationships among various tasks and subtasks.
[Claim 16]	Blue discloses assigning the task to a user based on the extracted contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 17]	Blue discloses identifying a user associated with the contextual information, wherein the user is assigned to the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks or other aspects of the tasks).
[Claim 18]	Blue discloses determining if the image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
extracting first and second delineators from the image, the first and second delineators indicating that text associated with the first and second delineators is a task and/or subtask (¶¶ 34-39, 57 – Multiple tasks are identified from the image. Tasks may be delineated by category header words and other descriptions; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category).
Blue does not explicitly disclose:
generating the first task based on the first delineator; and 
generating the subtask based on the second delineator.
Similar to Blue, Sridhara captures task-related information using audio, video, and image technology (including natural language processing and character recognition techniques) (Sridhara: ¶¶ 20-21, 30, 36). Additionally, Sridhara uses the captured information, including position image conveying relationships and dependencies among tasks and implied subtasks (i.e., dependent tasks), gleaned from visual cues captured from writing captures and frame-by-frame analysis of video captures (e.g., delineators), as well as audio task dependency information gleaned from audio recordings (Sridhara: ¶¶ 20-21, 34-37). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue to perform the steps of:
generating the first task based on the first delineator; and 
generating the subtask based on the second delineator
in order to facilitate a more efficient (e.g., less time-consuming) capture of important task information with minimal human effort (as suggested in Sridhara: ¶¶ 19, 44).
[Claim 19]	Blue discloses wherein the text positioning information includes identifying a character delineating a task from other text information in the image (¶¶ 34-39).
[Claim 20]	Blue discloses wherein the image is a first frame of a video, and the text positioning information is based on a placement of text over time (¶¶ 34-39; 42-56 – Changes to the images and corresponding information are tracked as timestamped images over time using video; As seen in ¶¶ 41-42, 56, subsequent image captures are compared to previous ones to identify changes, such as changes in task status. It is understood that, if video is capturing such images and timestamping them, still images captured by video, i.e., frames, are being compared).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiura et al. (US 2015/0012330) – Displays parent-child relationships for multiple tasks in a Gantt chart (¶ 75) and shows task relationships in a hierarchy display, using indentations (¶ 131).
O’Cull et al. (US 2010/0299669) – Visually indicates parent-child relationships using indentation (¶ 26).
Rohwer (US 2009/0293074) – Visually maps parent and child tasks (fig. 2; ¶ 107). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683